Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response to the communication filed on 2/22/21.
original claims 1-14 are pending
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11070485. Although the claims at issue are not identical, they are not patentably distinct from each other because “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double .
in additional analysis,   for example, claims 1-14 of the instant application is compared with the claims 1-20 of U.S .Patent No. 11070485 (see the table below). The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims . These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

 

1. A data delivery system, comprising: 
a multi-tiered content delivery network having an origin server at a first tier, one or more mid servers at a second tier connected to the origin server and a plurality of edge servers at a third tier connected to one or more mid servers and a plurality of computing devices that make requests to the content delivery network using a cellular data connection and a WiFi connection; 
wherein each edge server is intermittently connected to the multi-tiered content delivery network and operates with and without connectivity to the multi-tiered content delivery network, wherein a particular edge server is physically located in a place of 
the multi-tiered content delivery network capable of implementing a hybrid push and pull content model in which each edge server pulls content from the multi-tiered content delivery network for the place of interest and pushes the content, when requested by each computing device, to that computing device with and without access to the Internet; and wherein the particular edge server is configured to generate a list of content based on user demographics and service access patterns associated with the place of interest, cache the 




2. The system of claim 1, wherein the plurality of edge servers further comprises a static edge server that has a Wi-Fi interface and a wired, high speed connection to the one or more mid servers. 3. The system of claim 2, wherein the plurality of edge servers further comprises a mobile edge server that connects to a static edge server over a Wi-Fi SSID for high speed 















9. A method for accessing digital data, comprising: providing a multi-tiered content delivery network having an origin server at a first tier, one or more mid servers at a second tier connected to the origin server and a plurality of edge servers at a third tier connected to the one or more mid servers and a plurality of computing devices that make requests to the content delivery network using a cellular data connection and a WiFi connection wherein each edge server is intermittently connected to the multi-tiered content delivery network 






10. The method of claim 9 further comprising providing a static edge server that has a Wi-Fi interface and a wired, high speed connection to the one or more mid servers. 11. The method of claim 10 further comprising providing a mobile edge server that connects to a static edge server over a Wi-Fi SSID for high speed communications and also connects to the multi-tiered content delivery network 

A data delivery system, comprising: 
a multi-tiered content delivery network having an origin server at a first tier, one or more mid servers at a second tier connected to the origin server and a plurality of edge servers at a third tier connected to one or more mid servers and a plurality of computing devices that make requests to the content delivery network using a cellular data connection and a WiFi connection; 
wherein each edge server has a processor and memory and may be outside of an Internet data center, is one of stationary and mobile, may be intermittently connected to the multi-tiered content delivery network and a particular edge server is 
wherein the content delivery network may implement a hybrid push and pull content model in which each edge server pulls content from the content delivery network for the place of interest and pushes the content, when requested by each computing device, to that computing device with and without access to the Internet. 
 

2. The system of claim 1, wherein the plurality of edge servers may further comprise a static edge server that has a Wi-Fi interface and a wired, high speed connection to the one or more mid servers. 
3. The system of claim 2, wherein the plurality of edge servers may further comprise a mobile edge server that connects to the static edge server over a 
 4. The system of claim 3, wherein each edge server has an attached WiFi circuit covering the place of interest configured to deliver the content hosted by the edge server to a user at the place of interest over a Local Area Network (LAN). 
 

5. The system of claim 1, wherein each edge server further performs one or more of the following processes: generating security keys, generating ad tags and generating API responses. 
 6. The system of claim 5, wherein each edge server is always one hop away from the computing device thereby providing a faster data delivery and facilitating better user experience. 

7. The system of claim 6, wherein the multi-tiered content delivery network uses a dedicated last mile that is not shared with other services running on the Internet, thereby providing a faster data delivery and facilitating better user experience. 
8. The system of claim 7, wherein each edge server enables a user that doesn't have access to the internet last mile (one of cellular data or Wi-Fi) to experience the full functionality of a digital service when the edge server is connected to the multi-tiered content delivery network infrastructure. 
 9. The system of claim 8, wherein each edge server enables a user that doesn't have access to the internet last mile (one of cellular data or Wi-Fi) to experience a digital service, although with certain limited functionality when the edge server is not connected to the 
 

10. The system of claim 9, wherein each chunk of data transferred from each edge server does not add load on the Internet Infrastructure or the Internet last mile, thereby freeing up bandwidth on the existing internet infrastructure. 
 

11. A method for accessing digital data, comprising: providing a multi-tiered content delivery network having an origin server at a first tier, one or more mid servers at a second tier connected to the origin server and a plurality of edge servers at a third tier connected to the one or more mid servers and a plurality of computing devices that make requests to the content delivery network using a cellular data connection and a 
 

12. The method of claim 11, wherein the plurality of edge servers may further comprise a static edge server that has a Wi-Fi interface and a wired, high speed connection to the one or more mid servers. 
 


 

14. The method of claim 13 further comprising covering, by each edge server having an attached WiFi circuit, the place of interest configured to deliver the content hosted by the edge server to a user at the place of interest over a Local Area Network (LAN). 
 

15. The method of claim 11, wherein each edge server further performs one of more of the following processes: 
 

16. The method of claim 15, wherein each edge server is always one hop away from the computing device thereby providing a faster data delivery and facilitating better user experience. 
 

17. The method of claim 16, wherein the multi-tiered content delivery network uses a dedicated last mile that is not shared with other services running on the Internet, thereby providing a faster data delivery and facilitating better user experience. 
 

18. The method of claim 17, wherein each edge server enables a user that doesn't have access to the internet last 
 

19. The method of claim 18, wherein each edge server enables a user that doesn't have access to the internet last mile (one of cellular data or Wi-Fi) to experience a digital service, although with certain limited functionality when the edge server is not connected to the multi-tiered content delivery network infrastructure. 
 

20. The method of claim 19, wherein each chunk of data transferred from each edge server does not add load on the Internet Infrastructure or the Internet 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456